Pee Cueiam.
This is an action begun in the United States Court for the Central district of Indian Territory, at *54South McAlester, by plaintiffs, appellees here, to compel by mandamus defendants, appellants here, composing the Commission to -the Five Civilized Tribes, to enroll plaintiffs as members of the Choctaw tribe of Indians. Complaint was duly filed, to which defendants appeared,'and filed demurrer to the complaint, and thereafter amended said demurrer, winch was overruled by the court; defendants excepting. Thereafter the defendants filed their second amended demurrer, which was by the court overruled, defendants excepting; and defendants, refusing to plead further, elected to stand upon the demurrer. Whereupon the court entered its judgment finding that the plaintiffs Mrs. Rebecca C. Harris, W. L. Harris, Teressa Harris, J. C. Harris, and Rebecca L. Harris were citizens of the Choctaw tribe of Indians as members by blood and that the plaintiffs Lucile Harris and Alma Harris were citizens of said nation or tribe as members by intermarriage, and finding, ordering, and adjudging that the defendants, as Commissioners to the Five Civilized Tribes, enroll said plaintiffs as members of the Choctaw nation or tribe of Indians, and that a peremptory writ of mandamus issue as prayed for in plaintiffs' complaint, commanding such enrollment; and thereupon defendants-, by their attorneys, excepted and prayed an appeal from said judgment, upon which said appeal said cause stands in this court. By act Cong. July 1, 1902, 32 Stat. 646-648, c. 1362, §§ 31-33, the Citizenship Court was created, and such court vested with exclusive jurisdiction to settle all claims of citizenship; and, such citizenship court having exclusive jurisdiction of this case, it is hereby remanded to the United States Court, whence it originated, with directions to said court to certify all papers in connection with the cause to the Citizenship Court for such action and determination as shall seem to said court meet and proper.